DETAILED ACTION
Claims 21-40 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/3/21, with respect to the rejection of claim 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zhang et al. (Patent No. US 9,098,292 B1) Col. 2 lines 28-33 and Col. 14 lines 47-55 which is able to show a repeatable process, thus viewed as a process responding to previous event, for generation of information that is viewed as optimizing the intermediate representation results, where the optimized results are viewed as a reduce set where it is seen in Mathis [0048] lines 2-7, [0050] lines 1-11, [0052] lines 1-11, [0060] lines 9-22, [0061] lines 1-15 and [0079] lines 1-4 the specifics of applying the one or more ILP patterns to the first information to generate intermediate/second results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,564,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar claim language.
Application 16730600
Patent 10564937
21.   A computer-implemented method comprising: receiving, by operation of a middleware system, first information in a first format corresponding to a first application
1. A computer-implemented method comprising: receiving, by operation of a middleware system and using an endpoint of an integration system runtime, first information in a first format corresponding to a first application, wherein the endpoint is one of a plurality of endpoints of the integration system runtime forming a uniform endpoint interface connecting the middleware system to other computational systems, wherein the plurality of endpoints are wired together within the integration system runtime with processing applications that are used to perform software application integration operations, wherein the middleware system enables interoperability between applications including the first application and a second application, and wherein the first application and the second application run on different systems and use different database solutions, computer languages, or data formats;


converting the first information in the first format into a canonical data model format;

applying, by operation of the middleware system, one or more integration logic programming (ILP) patterns to the converted first information, the one or more ILP patterns representing 
wherein the one or more ILP patterns comprise one or more of a content-based router, a message splitter, a message aggregator, a message filter, or a content filter;


generating, by operation of the middleware system, a reduced set of the intermediate results as a second information in response to applying the one or more ILP patterns to the first information to generate the intermediate results; and
outputting, by operation of the middleware system, the second information in a second format corresponding to a second application
outputting, by operation of the middleware system, the second information in a second format corresponding to the second application.


Substantially all claimed elements of claim 21 in the application are contained in claim 1 of US Patent 10564937.  Similar claim mappings of the remaining claims would .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 27-28, 32, 34-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al. (Pub. No. US 2014/0372428 A1), in view of Zhang et al. (Patent No. US 9,098,292 B1) and further in view of Khan (Pub. No. US 2013/0144591 A1).

As to claims 21 and 28, Mathis disclose a computer-implemented method comprising: receiving, by operation of a middleware system, first information in a first format corresponding to a first application (Mathis [0025] lines 3-11; which shows the ability to send and receive application information and thus that application information will be in a format as part of a middleware system);
applying, by operation of the middleware system, one or more integration logic programming (ILP) patterns to the converted first information, the one or more ILP patterns representing application integration semantics using a logic programming language (Mathis [0048] lines 2-7, [0050] lines 1-11, [0052] lines 1-11, [0061] lines 1-15 and [0079] lines 1-4; which shows integration flow design pattern, tied to the integration semantic, viewed as an ilp representing integration semantics, where the relational data is processed using the integration flow thus viewed as applying/using the pattern on the first information of the relational database all done as part of operations of a message oriented middle system where it is seen that the iFlow pattern can use SQL statements thus viewed as the ILP pattern using logic programming language, where the specifics for the converted first information is disclosed in specific detail below);
generating, by operation of the middleware system, a second information in response to applying the one or more ILP patterns to the first information to generate an intermediate result (Mathis [0048] lines 2-7, [0050] lines 1-11, [0052] lines 1-11, [0060] lines 9-22, [0061] lines 1-15; which shows the applying/using the integration flow/iFlow, seen in more detail above, to the database of information associated with the first application thus converting/changing the first information to a second intermediate result information that associates that information with a second application); and
outputting, by operation of the middleware system, the second information in a second format corresponding to a second application (Mathis [0048] lines 2-7. [0050] lines 1-11, [0060] lines 9-22, [0061] lines 1-15 and [0079] lines 1-4; which shows that the output from the application and the applied EIP design pattern are outputted as a second application).

Mathis does not specifically disclose the generating by operating of the middleware system, a reduce set of the intermediate results as a second information.

However, Zhang disclose the generating by operating of the middleware system, a reduce set of the intermediate results as a second information (Zhang Col. 2 lines 28-33 and Col. 14 lines 47-55; which is able to show a repeatable process, thus viewed as a process responding to previous event, for generation of information that is viewed as optimizing the intermediate representation results, where the optimized results are viewed as a reduce set and where it is seen specifically disclosed above the generated intermediate results).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang showing the optimized results into the information generation of Mathis, for the purpose of increasing efficiency by being able to provide improved efficiency and reuse of the generated code information, as taught by Zhang Col. 2 lines 65-67.

Mathis as modified by Zhang does not specifically disclose converting the first information in the first format into a canonical data model format.

which shows the conversion of application data into a canonical model format).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Khan showing the conversion of information into a canonical data model, into the integration flow pattern applications of Mathis as modified by Zhang, for the purpose of increasing usability by allowing for application data to be in additional formats and thus provided for further access through the use of this additional model of the application data, as taught by Khan [0008] lines 4-10.

As to claims 25 and 32, Mathis as modified by Zhang and Khan discloses defining the one or more ILP patterns by representing application integration semantics using the logic programming language (Mathis [0048] lines 2-7, [0050] lines 1-11, [0052] lines 1-11, [0061] lines 1-15 and [0079] lines 1-4; which shows that the languages include SQL which is viewed as an example of the logical programming language that is associated with the EIP/Iflow design pattern constructs, viewed as ILP patterns, since they are viewed and representing application integration semantic information).

As to claims 27 and 34, Mathis as modified by Zhang and Khan discloses, wherein the first format is Extensible Markup Language (XML), JAVASCRIPT Object Notation (JSON), Java, or C#, and the canonical data model format is DATALOQ which shows that the format of the initial information can be in an XML representations, first format, where the iflow design pattern information is applied can be viewed as converting into a second format which is viewed as including at least SQL format).

As to claim 35, Mathis as modified by Zhang and Khan discloses a system, comprising: a memory (Mathis [0032] lines 1-4);
at least one hardware processor interoperably coupled with the memory and configured to (Mathis [0031] lines 1-4 and [0032] lines 1-4 and Fig. 1; which shows the processor coupled with the memory):

The remaining limitations of the claim are comparable to claim 21 above and rejected under the same reasoning.

As to claim 40, it is comparable to claim 27 above and rejected under the same reasoning.

Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Zhang and Khan as applied to claims 21, 28 and 35 above, and further in view of Eder (Pub. No. US 2006/0184473 A1).

As to claims 22, 29 and 36, Mathis as modified by Zhang and Khan does not specifically disclose wherein the logic programming language comprises DATALOG or PROLOG.

However, Eder discloses wherein the logic programming language comprises DATALOG or PROLOG (Eder [0291] lines 5-7; which shows that languages including PROLOG are used with patterns).

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Eder showing the specifics where the logic programming language includes PROLOG, into the logic programming languages of Mathis as modified by Zhang and Khan, for the purpose of increasing functionality by providing further logic programming languages options for the application thus increase the overall ability for use, as taught by Eder [0291].

Claims 23-24, 30-31 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Zhang and Khan as applied to claims 21, 28 and 35 above, and further in view of Patri et al. (Pub. No. US 2013/0332240 A1).

As to claims 23, 30 and 37, Mathis as modified by Zhang and Khan does not specifically disclose wherein the one or more ILP patterns comprise a message filter, configured to route the converted first information based on a set of facts within the converted first information.

However, Patri discloses wherein the one or more ILP patterns comprise a message filter, configured to route the converted first information based on a set of facts within the converted first information (Patri [0042] lines 1-7, [0044] lines 3-6; which shows the pattern information includes message routing/filtering that is content based, viewed as facts, where it is disclosed specifically above the specifics of the converted first information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Patri, showing pattern filtering, into the pattern system of Mathis as modified by Zhang and Khan, for the purpose of increasing usability by help create an unified vision of the system, as taught by Patri [0042].

As to claims 24, 31 and 38, Mathis as modified by Zhang, Khan and Patri discloses wherein the one or more ILP patterns comprise a content filter configured to remove a portion of the converted first information before routing the converted first information (Patri [0042] lines 1-7, [0044] lines 3-6 and [0060] lines 4-14; which shows that the pattern information includes filtering, which can be used to remove portions of data before finally routing/sending the information forward, which in light of above disclosed information the data information can be  viewed as including the specifics of the converted first information).

.

Claims 26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Zhang and Khan as applied to claims 21, 28 and 35 above, and further in view of Yassen et al. (Pub. No. US 2012/0185821 A1)

As to claims 26, 33 and 39, Mathis as modified by Zhang and Khan does not specifically disclose wherein applying one or more ILP patterns to the first information comprises applying a composited ILP pattern to allow extended logic programming processing, the composited ILP pattern comprises two or more ILP patterns.

However, Yassen discloses wherein applying one or more ILP patterns to the first information comprises applying a composited ILP pattern to allow extended logic programming processing, the composited ILP pattern comprises two or more ILP patterns (Yassen [0123] lines 6-13; which shows being able to apply composite patterns composed of other patterns thus viewed as two or more patterns, this is viewed as allowing extended logic programming processing).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Chat C Do/Supervisory Patent Examiner, Art Unit 2193